Citation Nr: 9922697	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-27 578A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to payment or reimbursement, by the Department of 
Veterans Affairs (VA), for the cost of unauthorized medical 
services incurred in connection with treatment at Rogue 
Valley Medical Center from January 19 to January 27, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse



ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran had active duty for training from August 1977 to 
December 1977, and had active duty service from May 1986 to 
November 1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 determination by the Medical 
Administration Service (MAS) of the VA Medical Center in 
Roseburg, Oregon.  A notice of disagreement was received in 
June 1996.  A statement of the case was issued in June 1996.  
A substantive appeal was received from the veteran in July 
1996.  A hearing was held at the Medical Center in Roseburg 
in August 1996.  During the course of this appeal, the 
veteran's claims folders were transferred from the Portland, 
Oregon RO to the RO in Baltimore, Maryland.  


REMAND

Initially, the Board notes that in March 1996, service 
connection was established for coronary artery disease as 
secondary to the veteran's service-connected diabetes 
mellitus.  The effective date assigned for the establishment 
for service connection for this coronary artery disease was 
January 18, 1996, and service connection for diabetes 
mellitus had been in effect since January 1991.  

A review of the record reflects that on January 18, 1996 the 
veteran sought treatment at the VA domiciliary at White City, 
Oregon about an hour after developing left precordial pain, 
heavy chest oppression, and left arm pain.  It was determined 
that the veteran needed to be evaluated in an emergency room 
("ER") setting, and thereafter (that same day), he was 
transferred to Providence Hospital & Medical Center in 
Medford, Oregon (Providence).  He was examined at that 
facility on January 19, 1996, and it was determined that he 
would require an emergent repeat heart catheterization to 
determine which cardiac lesions had become unstable and to 
decide whether to proceed with emergency angioplasty.  It was 
noted that the catheterization had to be performed at the 
Rogue Valley Medical Center (Rogue Valley).  

It appears that late in the day on January 19th, the veteran 
was admitted to the Rogue Valley and that a left heart 
catheterization and coronary angiography was performed during 
the morning hours of January 20, 1996.  At some point in the 
afternoon of January 20th, the veteran was informed that 
arrangements had been made by a doctor at a VA medical 
facility in Roseburg, Oregon to have him transferred to the 
VA hospital in Portland, Oregon (Portland) for a coronary 
artery bypass graft.  However, the records from Rogue Valley 
indicate that the veteran refused to be transported to 
Portland.  As such, he remained at Rogue Valley where, on 
January 22, 1996, quadruple coronary artery bypass surgery 
was performed.  The veteran was discharged on January 27, 
1996.  

The veteran and his representative contend, in substance, 
that VA should pay for the unauthorized medical services 
incurred in connection with the veteran's treatment at Rogue 
Valley from January 19 to January 27, 1996.  There is no 
indication, nor has it been contended by the veteran, that 
this admission to Rogue Valley was authorized by VA or that 
that facility had a contract with VA to provide such medical 
care (see 38 C.F.R. § 17.52 (1998)).  

The veteran apparently was under a belief that the cost of 
his medical care would be covered by VA through his 
participation in a VA vocational rehabilitation program 
(under Chapter 31, Title 38, United States Code) or by the 
Oregon Health Plan, but did not claim that this particular 
admission was specifically authorized or that VA had a 
contract with Rogue Valley.  The veteran's belief in this 
regard was noted in the records from Rogue Valley when he 
refused transport to Portland, however the veteran has denied 
that he was ever asked about a transfer (see the transcript 
of the August 1996 hearing, among other things.  He also 
appears to contend that due to the emergent circumstances at 
the time of his admission to Rogue Valley, he could not be 
transferred to another facility.  

The Board points out that the legal criteria governing 
reimbursement or payment of the cost of unauthorized medical 
services are specifically set forth in 38 U.S.C.A. § 1728 
(West 1991) and 38 C.F.R. § 17.120 (1998).  Under the 
applicable law and regulation in order to be entitled to 
payment of unauthorized medical expenses incurred at a 
private hospital, all of the following must be shown: (a) The 
treatment was either: (1) for an adjudicated service-
connected disability, or (2) for a non-service-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability, permanent 
in nature, resulting from a service-connected disability; 
and, (b) that a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and (c) 
that no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. 
§ 1728 (West 1991 & Supp. 1999); 38 C.F.R. § 17.120 (1998).

Even though a medical emergency exists at the time of 
hospitalization, the emergency is deemed to have ended at 
that point when a VA physician has determined that, based on 
sound medical judgment, a veteran who received emergency 
hospital care could have been transferred from the non-VA 
facility to a VAMC for continuation of treatment; from that 
point on, no additional care in a non-VA facility will be 
approved for payment by the VA. 38 C.F.R. § 17.121 (1998).  

The record reflects that payment for the veteran's 
hospitalization at Providence was approved by VA (apparently 
under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 because it was 
determined that a medical emergency existed of such nature 
that delay would have been hazardous to the life or health 
of the veteran, and that no VA or other Federal facilities 
were feasibly available, etc.; and as noted above, service 
connection has been established for coronary artery disease 
as secondary to the veteran's service-connected diabetes 
mellitus).

However, it is unclear as to when the veteran was stable to 
the point that he could have been transferred to a VA medical 
facility (i.e. whether he could have been transferred upon 
his discharge from Providence or at some point during his 
hospitalization at Rogue Valley).  See 38 C.F.R. §§ 17.120 
(b),(c); 17.121 (1998).  This point must be clarified prior 
to further appellate adjudication.  

Along these lines, an opinion from a VA physician with regard 
to when the emergency had resolved to the point where the 
veteran could have been transferred to a VA medical 
facilities should be requested.  

In light of the above, this matter must be REMANDED for the 
following action:

1.  The MAS should forward all of the 
veteran's records to a VA physician, who 
should then review these records - 
specifically, those dated in January 1996 
from the VA domiciliary at White City, 
Oregon, from Providence, and from Rogue 
Valley, and answer the question posed by 
38 C.F.R. § 17.121 (i.e. determine when 
the emergency is deemed to have ended 
during the January 1996 
hospitalization(s)); if the VA physician 
needs additional medical records from the 
private hospitalization, in order to 
answer the question, the MAS should 
obtain them. 

2.  Thereafter, the MAS of the VAMC 
should review the claim.  See 38 C.F.R. 
§ 17.120, 17.121 (1998).  Their decision 
should include a discussion regarding the 
distances between the facilities the 
veteran was treated in January 1996 and 
the VA facilities where he could have 
received treatment.

3.  If the claim is denied, the veteran 
and his representative should be issued a 
supplemental statement of the case and be 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. No 
action is required of the appellant unless he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




